MEMORANDUM **
Eric J. Montgomery appeals the district court’s order affirming the magistrate judge’s denial of his motion to suppress evidence seized after he was stopped at an information station operated by the Bureau of Land Management in the Paradise Recreation Area. Montgomery contends that his Fourth Amendment rights were violated because the primary purpose of the information station was to address criminal wrongdoing, and because the gravity of the public concerns served by the stops at the station and the degree to which the stops advanced the public interest did not outweigh the severity of the interference with individual liberty. These contentions are foreclosed by United States v. Faulkner, 450 F.3d 466 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.